
	
		II
		112th CONGRESS
		2d Session
		S. 3205
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Schumer (for
			 himself, Mr. Casey,
			 Mr. Blumenthal, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that persons renouncing citizenship for a substantial tax avoidance purpose
		  shall be subject to tax and withholding on capital gains, to provide that such
		  persons shall not be admissible to the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expatriation Prevention by Abolishing
			 Tax-Related Incentives for Offshore Tenancy or the
			 Ex-PATRIOT
			 Act.
		2.Taxation of capital
			 gains of nonresident alien expatriates
			(a)In
			 generalParagraph (2) of
			 section 871(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(2)Capital
				gains
						(A)In
				generalIn the case
				of—
							(i)a nonresident alien individual present in
				the United States for a period or periods aggregating 183 days or more during
				the taxable year, or
							(ii)a specified expatriate,
							there
				is hereby imposed for such year a tax of 30 percent of the amount by which his
				gains, derived from sources within the United States, from the sale or exchange
				at any time during such year of capital assets exceed his losses, allocable to
				sources within the United States, from the sale or exchange at any time during
				such year of capital assets. For purposes of this paragraph, gains and losses
				shall be taken into account only if, and to the extent that, they would be
				recognized and taken into account if such gains and losses were effectively
				connected with the conduct of a trade or business within the United States,
				except that such gains and losses shall be determined without regard to section
				1202 and such losses shall be determined without the benefits of the capital
				loss carryover provided in section 1212. Any gain or loss which is taken into
				account in determining the tax under paragraph (1) or subsection (b) shall not
				be taken into account in determining the tax under this paragraph. For purposes
				of this paragraph, a nonresident alien individual or specified expatriate not
				engaged in trade or business within the United States who has not established a
				taxable year for any prior period shall be treated as having a taxable year
				which is the calendar year.(B)Coordination
				with section 877AFor purposes of subparagraph (A), in
				determining the amount of any gain or loss on the sale or exchange of any asset
				which is held by a specified expatriate and which was subject to section 877A,
				the basis in such asset shall be considered to be the fair market value of such
				asset on the day before the expatriation date (as defined in section
				877A(g)(3)).
						(C)Specified
				expatriate
							(i)In
				generalFor purposes of subparagraph (A), the term
				specified expatriate means, with respect to any taxable year, any
				covered expatriate (as defined in section 877A(g)(1)) whose expatriation date
				(as defined in section 877A(g)(3)) occurs after the date which is 10 years
				prior to the date of the enactment of this subparagraph.
							(ii)ExceptionAn
				individual shall not be considered a specified expatriate if such individual
				establishes to the satisfaction of the Secretary that the loss of such
				individual's United States citizenship did not result in a substantial
				reduction in
				taxes.
							.
			(b)WithholdingSubsection
			 (b) of section 1441 of the Internal Revenue Code of 1986 is amended by
			 inserting gains subject to tax under section 871(a)(2) by reason of
			 subparagraph (A)(ii) thereof, after section
			 871(a)(1)(D),.
			(c)Effective
			 dates
				(1)TaxationThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act.
				(2)WithholdingThe
			 amendment made by subsection (b) shall apply to payments made after the date of
			 the enactment of this Act.
				3.
			 Former citizens who renounced citizenship to avoid taxation
			(a)Inadmissibility
			 of former citizensSection
			 212(a)(10)(E) of the Immigration and Nationality Act (8 U.S.C. 212(a)(10)(E))
			 is amended to read as follows:
				
					(E)Former citizens
				who renounced citizenship to avoid taxation
						(i)In
				generalAny alien who is determined by the Secretary of the
				Treasury to be a specified expatriate is inadmissible.
						(ii)Specified
				expatriateIn this subparagraph, the term specified
				expatriate has the meaning given that term in section 871(a)(2)(C) of
				the Internal Revenue Code of 1986.
						(iii)Notification
				of excepted individualsThe Secretary of the Treasury shall
				notify the Secretary of State and the Secretary of Homeland Security of the
				name of each individual who the Secretary of the Treasury has determined is not
				a specified expatriate under section 871(a)(2)(C)(ii) of the Internal Revenue
				Code of
				1986.
						.
			(b)Prohibition on
			 waiver of inadmissibility
				(1)In
			 generalSection 212(d)(3) of the Immigration and Nationality Act
			 (8 U.S.C. 212(d)(3)) is amended—
					(A)by striking
			 Attorney General each place that term appears and inserting
			 Secretary of Homeland Security; and
					(B)in subparagraph
			 (A)—
						(i)in
			 clause (i), by striking and clauses (i) and (ii) of paragraph
			 (3)(E) and inserting (3)(E)(i), (3)(E)(ii), or (10)(E);
			 and
						(ii)in
			 clause (ii), by striking and clauses (i) and (ii) of paragraph
			 (3)(E) and inserting (3)(E)(i), (3)(E)(ii), or
			 (10)(E).
						(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury, or the Secretary's delegate, shall submit to Congress a report
			 with recommendations (made in consultation with the Secretary of State and the
			 Secretary of Homeland Security) for implementing a policy under which an
			 individual who is a specified expatriate (as defined in section 871(a)(2)(C) of
			 the Internal Revenue Code of 1986) may be granted a waiver of inadmissibility
			 under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) if such
			 individual satisfies requirements relating to such individual's tax status,
			 such as a tax or penalty equal to the loss in tax revenue to the United States
			 resulting from such individual's loss of United States citizenship.
				
